 1
 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
                                      WESTERN DIVISION
10
     CARL JAMAL CHRISTIAN,                       )   Case No: 2:18-cv-05792-CJC (JDE)
11                                               )
                        Plaintiff,               )
12                                               )   PROTECTIVE ORDER RE RECORDS
           v.                                    )   COMPILED BY THE COUNTY OF
13                                               )   LOS ANGELES SHERIFFS
                                                 )   DEPARTMENT
14   COUNTY OF LOS ANGELES, et al.,              )
                                                 )
15                                               )
                        Defendants.              )
16

17
           Based upon the showing by Defendants (Dkt. 69, 69-1, 69-2), and good cause
18
     appearing therefor, IT IS HEREBY FOUND AND ORDERED that:
19
           The Los Angeles County Sheriff’s Department (“LASD”) is producing, pursuant
20
     to Court Order (Dkt. 72), documents considered confidential by LASD, under Federal
21
     and California State Law. LASD further contends that the documents are further
22
     produced pursuant to the privacy considerations recognized by federal courts. See Kelly
23
     v. City of San Jose, 114 F.R.D. 653, 656 (N.D. Cal. 1987; Miller v. Pancucci, 141 F.R.D.
24
     292, 300 (C.D. Cal. 1992). These documents shall hereinafter be referred to as
25
     “Confidential Information.”
26

27

28

                                            -1-
                                      PROTECTIVE ORDER
 1
            The Court orders that the following terms and conditions of this Protective Order
 2
     shall govern the use and disclosure of Confidential Information and information derived
 3
     therefrom until further order of the Court.
 4
            1.     All documents and/or information produced by LASD pursuant to the
 5
     Court’s Order designated as confidential are subject to this Protective Order. The
 6
     disclosure of the documents pursuant to the Court Order are to be designated as
 7
     “CONFIDENTIAL INFORMATION.” Such designation shall be made by stamping or
 8
     otherwise marking the documents prior to production or use in this litigation as follows:
 9
                           “CONFIDENTIAL MATERIAL SUBJECT
10
                                  TO PROTECTIVE ORDER”
11
            2.     The labeled “CONFIDENTIAL INFORMATION” shall be used solely in
12
     connection with the preparation and trial of the within, Case No. 2:18-cv-05792-CJC
13
     (JDE) or any related appellate proceeding, and not for any other purpose, including any
14
     other litigation.
15
            3.     Material designated as confidential under this Order, the information
16
     contained therein, and any summaries, copies, abstracts, or other documents derived in
17
     whole or in part from material designated as confidential shall be used only for the
18
     purpose of the prosecution, defense or settlement of this action, and for no other
19
     purpose.
20
            4.     CONFIDENTIAL INFORMATION may not be disclosed, except as
21
     provided in paragraphs 5, 6 and 7.
22
            5.     CONFIDENTIAL INFORMATION may be disclosed only to the
23
     following persons:
24
                   (a)    Plaintiff CARL JAMAL CHRISTIAN;
25
                   (b)    Counsel for any party and any party to this litigation;
26
                   (c)    Paralegal, stenographic, clerical and secretarial personnel
27
                          regularly employed by counsel referred to in (a).
28

                                              -2-
                                        PROTECTIVE ORDER
 1
                  (d)    Court personnel, including stenographic reporters engaged in such
 2
                         proceedings as are necessarily incidental to preparation for the trial
 3
                         of this action;
 4
                  (e)    Any outside expert or consultant retained in connection with this
 5
                         action, and not otherwise employed by either party; and
 6
                  (f)    Any “in-house” expert designated by either party to testify at trial
 7
                         in this matter.
 8
           Nothing in this order prevents a witness from disclosing events or activities
 9
     personal to him or her, that is, a witness can disclose to others information previously
10
     given to the LASD with respect to what he or she saw, heard or otherwise sensed and
11
     that information shall not be deemed “CONFIDENTIAL INFORMATION.” Nothing
12
     in this Order shall preclude any party from allowing witnesses to read or listen to a copy
13   of their own recorded interviews or from being shown photographs of the scene. Said
14   witnesses shall not be provided a copy of said interview or photographs.
15         6.     Each person to whom disclosure is made, with the exception of parties and
16   counsel, and the parties and court personnel, shall prior to the time of disclosure, be
17   provided by the person furnishing him/her such material a copy of this order, and shall
18   execute a nondisclosure agreement in the form of Attachment A, a copy of which shall
19   be provided forthwith to counsel for each other party. Such person also must consent
20   to be subject to the jurisdiction of this United States District Court with respect to any
21   proceeding relating to enforcement of this order, including without limitation, any
22   proceeding for contempt.
23         7.     Until such time as Plaintiff obtains a reclassification of the
24   “CONFIDENTIAL INFORMATION,” either by written agreement with LASD or by
25   judicial determination after an in-camera review, testimony taken at a deposition may
26   be designated as confidential by making a statement to that effect on the record at the
27   deposition. Arrangements shall be made with the court reporter taking and transcribing
28

                                             -3-
                                       PROTECTIVE ORDER
 1
     such deposition to separately bind such portions of the transcript containing information
 2
     designated as confidential, and to label such portions appropriately.
 3
           8.       If CONFIDENTIAL INFORMATION, including any portion of a
 4
     deposition transcript, is included in any papers to be filed with the Court prior to either
 5
     joint resolution by the parties or prior to an in-camera review as stated above, such
 6
     papers shall be accompanied by an application which comports with Local Rule 79-5.1
 7
     and seeks to (a) file the confidential portions thereof under seal (if such portions are
 8
     segregable), or (b) file the papers in their entirety under seal (if the confidential portions
 9
     are not segregable). The Application shall be directed to the judge to whom the papers
10
     are directed. Pending the ruling on the application, the papers or portions thereof
11
     subject to the sealing application shall be lodged under seal in accordance with Local
12
     Rule 79-5.1.
13
           9.       At the conclusion of the trial and of any appeal or upon termination of this
14
     litigation, all CONFIDENTIAL INFORMATION received under the provisions of this
15   order (including any copies made and/or any computer materials made or stored) shall
16   be tendered back to the LASD’s counsel within 30 days or destroyed by the parties’
17   counsel, after approval by LASD. Provisions of this order in so far as they restrict
18   disclosure and use of the material shall be in effect until further order of this Court.
19         10.      The foregoing is without prejudice to the right of any party:
20                  (a)   To apply to the Court for a further protective order relating to
21                        CONFIDENTIAL INFORMATION or relating to discovery in
22                        this litigation;
23                  (b)   To apply to the Court for an order removing the CONFIDENTIAL
24                        INFORMATION designation from any documents; and
25                  (c)   To apply to the Court for an order compelling production of
26                        documents or modification of this order or for any order permitting
27                        disclosure of CONFIDENTIAL INFORMATION beyond the
28                        terms of this order.
                                               -4-
                                         PROTECTIVE ORDER
 1
           11.    LASD contends that GOOD CAUSE exists for designating these materials
 2
     as privileged and confidential because they are part of a confidential personnel records
 3
     and constitute official information.
 4
           12.    CONFIDENTIAL INFORMATION produced in connection with the
 5
     Court Order shall not be disclosed, disseminated, or in any manner provided to the
 6
     media or any member of the public, unless the Court has ruled that the information may
 7
     be divulged to the media and the public.
 8
           13.    In the event that any CONFIDENTIAL INFORMATION is used or
 9
     referred to during the course of any court proceeding in this action, such information
10
     shall not lose its confidential status through such use. However, nothing in this Order
11
     shall limit in any way use of CONFIDENTIAL INFORMATION at trial, with any such
12
     use to be determined by the trial judge.
13         14.    Plaintiff, in the above-referenced matter, and those individuals authorized
14   to review the information in connection with this civil matter are expressly prohibited
15   from duplicating, copying or otherwise distributing, disseminating, or orally disclosing
16   any of the disclosed CONFIDENTIAL INFORMATION to any person or entity for any
17   purpose other than as set forth herein or in response to any lawful court order or court
18   process. Nothing in this Order prevents or encourages any party from complying with
19   a lawful court order or process.
20         15.    Plaintiff shall take reasonable precautions to prevent the unauthorized or
21   inadvertent disclosure of CONFIDENTIAL INFORMATION.
22         16.    This Court shall have jurisdiction to enforcing this Protective Order, and
23   the Court shall have the power to modify this Protective Order. Any motion relating to
24   a claimed violation of this protective order must be pursuant to the rules of this Court,
25   including.
26         17.    This Protective Order, and the obligations of all persons thereunder,
27   including those relating to the disclosure and use of CONFIDENTIAL
28   INFORMATION, shall survive the final termination of this case, whether such
                                              -5-
                                        PROTECTIVE ORDER
 1
     termination is by settlement, judgment, dismissal, appeal or otherwise, until further
 2
     order of the Court.
 3
           18.     Upon termination of the instant case, Plaintiff shall return any and all
 4
     CONFIDENTIAL INFORMATION or information designated as confidential,
 5
     including portions of deposition transcripts which may contain documents designated
 6
     confidential, to the LASD’s attorney of record for this matter, within thirty (30) days
 7
     following termination of this matter.
 8
           19.     Production of all CONFIDENTIAL INFORMATION ordered disclosed
 9
     by this Court shall take place within ten (10) days of the Court executing and entering
10
     this Order.
11

12
     IT IS SO ORDERED.
13

14
     DATED: January 30, 2020
15

16                                            ____________________________
17                                           JOHN D. EARLY
                                             United States Magistrate Judge
18

19

20

21

22
23

24

25

26

27

28

                                            -6-
                                      PROTECTIVE ORDER
 1
                                      ATTACHMENT A
 2
                            NON-DISCLOSURE AGREEMENT
 3
           I, _____________________________, am fully familiar with the terms of the
 4
     Protective Order Concerning Confidential Information entered in CARL JAMAL
 5
     CHRISTIAN V. COUNTY OF LOS ANGELES, ET AL., Case No. 2:18-CV-05792-CJC
 6
     (JDE), and hereby agree to comply with and be bound by the terms and conditions of
 7
     said Order unless modified by further Order of the Court. I hereby consent to the
 8
     jurisdiction of the Court for purpose of enforcing this nondisclosure agreement.
 9

10
     DATED: _________________                     ______________________________
11

12

13

14

15

16

17
18

19

20

21

22
23

24

25

26

27

28

                                            -7-
                                      PROTECTIVE ORDER
